EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shrinath Malur on 29 November 2021.
The application has been amended as follows:
1. (Currently amended) An autonomous driving system to control a host vehicle, the autonomous driving system comprising: 
an autonomous driving ECU and a plurality of data ECUs are connected with each other through a first network and are connected with each other through a second network having a communication bandwidth that is narrower than a communication bandwidth of the first network, 
wherein each of the plurality of data ECUs is programmed to: 
construct first autonomous driving data to be transmitted to the autonomous driving ECU, and 
transmit the first autonomous driving data to the autonomous driving ECU via the first network, 
wherein the autonomous driving ECU is programmed to: 

perform autonomous control of the host vehicle on the basis of the first autonomous driving data received from the plurality of data ECUs, 
wherein, in a case in which a predetermined event occurs, one or more data ECUs among the plurality of data ECUs are further programmed to construct second autonomous driving data and transmit the second autonomous driving data to the autonomous driving ECU via the second network,
wherein, in a case where the first autonomous driving data is first sensor data, a range of [[the]] second sensor data related to objects around the host vehicle included in the second autonomous driving data is reduced with respect to a range of the first sensor data related to objects around the host vehicle included in the first autonomous driving data, 
wherein, in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to a map size of a map included in the first autonomous driving data, 
wherein the autonomous driving ECU is further programmed to determine a release point at which the autonomous control of the host vehicle is not able to be performed, and 
wherein the map included in the second autonomous driving data includes the release point and the map included in the first autonomous driving data does not include the release point. 
2. (Currently amended) The autonomous driving system according to claim 1, 
second sensor data related to objects around the host vehicle included in the second autonomous driving data according to a driving situation of the host vehicle.
3. (Currently amended) The autonomous driving system according to claim 1, 
wherein the predetermined event is a case in which a failure occurs in the first network,
the autonomous driving ECU is further programmed to: 
determine a location of the predetermined event within the host vehicle, 
determine which of the plurality of data ECUs which is not able to transmit the autonomous driving data through the first network due to the failure, 
determine a driving situation of a vicinity of the host vehicle at a time of occurrence of the failure and before the failure, 
specify a control plan of the host vehicle at the time of occurrence of the failure and after the failure, and 
select the one or more data ECUs according to at least the location of the predetermined event, [[and]] the driving situation, and the control plan.
4. (Previously presented) The autonomous driving system according to claim 3, 
wherein the control plan of the host vehicle after the failure in the first network is a plan from the time when the failure in the first network occurs to a predetermined time thereafter when the host vehicle is automatically stopped or to a predetermined time thereafter when a driving authority of the host vehicle is assigned to an occupant of the host vehicle.
5.-6. (Canceled).
7. (Currently amended) The autonomous driving system according to claim 1, 
plurality of data ECUs is equal to or greater than a predetermined amount, a case in which a failure occurs in a portion of the autonomous driving ECU or the plurality of data ECUs, or a case in which position information on the host vehicle is a predetermined coordinate.
8. (Currently amended) An autonomous driving control method in an autonomous driving system in which an autonomous driving ECU and a plurality of data ECUs are connected with each other through a first network and are connected with each other through a second network having a communication bandwidth that is narrower than a communication bandwidth of the first network, the method comprising: 
constructing, by the plurality of data ECUs, first autonomous driving data; 
transmitting, by the plurality of data ECUs, the first autonomous driving data to the autonomous driving ECU via the first network; 
autonomously controlling, by the autonomous driving ECU, a host vehicle on the basis of the first autonomous driving data constructed by the plurality of data ECUs and transmitted from the plurality of data ECUs via the first network; 
upon determining that a predetermined event occurs, one or more data ECUs among the plurality of data ECUs further construct second autonomous driving data and transmit the second autonomous driving data to the autonomous driving ECU via the second network; 

wherein, in a case where the first autonomous driving data is first sensor data, a range of [[the]] second sensor data related to objects around the host vehicle included in the second autonomous driving data is reduced with respect to a range of the first sensor data related to objects around the host vehicle included in the first autonomous driving data, 
wherein, in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to a map size of a map included in the first autonomous driving data,  
wherein the autonomous driving ECU determines a release point at which the autonomous control is not able to be performed, and 
wherein the map included the second autonomous driving data includes the release point and the map included the first autonomous driving data does not include the release point.[[.]]
9. (Currently amended) The autonomous driving control method according to claim 8, 
wherein the one or more data ECUs are further programmed to reduce the range of the second sensor data related to objects around the host vehicle included in the second autonomous driving data according to a driving situation of the host vehicle. 
10. (Currently amended) The autonomous driving control method according to claim 9, 
wherein the predetermined event is a case in which a failure occurs in the first network, and 
wherein the autonomous driving ECU determines a location of the predetermined event within the host vehicle, determines which of the plurality of data ECUs is not able to transmit the 
11. (Previously presented) The autonomous driving control method according to claim 10, 
wherein the control plan of the host vehicle after the failure in the first network is a plan from the time when the failure in the first network occurs to a predetermined time thereafter when the vehicle is automatically stopped or to a predetermined time thereafter when a driving authority of the host vehicle is assigned to an occupant of the host vehicle.
12.-13. (Canceled).
14. (Previously presented) The autonomous driving control method according to claim 8, 
wherein the predetermined event is any of a case in which a processing load of the autonomous driving ECU is equal to or greater than a predetermined amount, a case in which a temperature of the autonomous driving ECU is equal to or greater than a predetermined temperature, a case in which an amount of data constructed by the plurality of data ECUs is equal to or greater than a predetermined amount, a case in which a failure occurs in a portion of the autonomous driving ECU or the plurality of data ECUs, or a case in which position information on the host vehicle is a predetermined coordinate.
15. (Currently amended) A data ECU connected to a plurality of data ECUs and an autonomous driving ECU through a first network and through a second network having a 
a first communication interface connected with the autonomous driving ECU through the first network; 
a second communication interface connected with the autonomous driving ECU through the second network; and 
a processor programmed to: 
construct first autonomous driving data which is used in autonomous control of a host vehicle by the autonomous driving ECU, 
transmit the constructed first autonomous driving data to the autonomous driving ECU via the first communication interface and the first network, 
in a case in which a predetermined event occurs, construct second autonomous driving data which is used in autonomous control of the host vehicle by the autonomous driving ECU and transmit the constructed second autonomous driving data to the autonomous driving ECU via the second communication interface and the second network, 
wherein, in a case where the first autonomous driving data is first sensor data, a range of [[the]]second sensor data related to objects around the host vehicle included in the second autonomous driving data is reduced with respect to a range of the first sensor data related to objects around the host vehicle included in the first autonomous driving data, 
wherein, in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to a map size of a map included in the first autonomous driving data, 

wherein the map included in the second autonomous driving data includes the release point and the map included in the first autonomous driving data does not include the release point.
16. (Currently amended) An autonomous driving ECU connected to a plurality of data ECUs through a first network and through a second network having a communication bandwidth that is narrower than a communication bandwidth of the first network, the autonomous driving ECU comprising: 
a first communication interface connected with the plurality of data ECUs via the first network; 
a second communication interface connected with the plurality of data ECUs via the second network; and 
a processor programmed to: 
receive first autonomous driving data from the plurality of data ECUs via the first communication interface and the first network, 
perform autonomous control of a host vehicle on the basis of the first autonomous driving data received from the plurality of data ECUs, 
in a case in which a predetermined event occurs, transmit a demand autonomous driving data request via the second communication interface and the second network, receive second autonomous driving data from one or more data ECUs among the plurality of data ECUs via the second communication interface and the second network, and perform autonomous control of the 
wherein, in a case where the first autonomous driving data is first sensor data, a range of [[the]] second sensor data related to objects around the host vehicle included in the second autonomous driving data is reduced with respect to a range of the first sensor data related to objects around the host vehicle included in the first autonomous driving data, 
wherein, in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to a map size of a map included in the first autonomous driving data, 
wherein the autonomous driving ECU is further programmed to determine a release point at which the autonomous control of the host vehicle is not able to be performed, and 
wherein the map included in the second autonomous driving data includes the release point and the map included in the first autonomous driving data does not include the release point.
17. (Previously presented) The autonomous driving ECU according to claim 16, 
wherein the one or more data ECUs are further programmed to reduce the range of the second sensor data related to objects around the host vehicle included in the second autonomous driving data according to a driving situation of the host vehicle.
18.-19. (Canceled).

ALLOWABLE SUBJECT MATTER
Claims 1-4, 7-11 and 14-17 are pending and allowed.  Claims 1-3, 7-10, 15 and 16 are currently amended.  Claims 5-6, 12-13 and 18-19 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Akiyama, US 2003/0076221 (A1) teaches An O2 sensor, an intake air temperature sensor, an engine coolant temperature sensor, a knock sensor, an electronic fuel injection device, a VSC ECU, a transmission ECU and an engine ECT are connected to a power line to communicate with one another through the power line. The VSC ECU, transmission ECU and engine ECU are further connected to a communication line to communicate with one another through two systems of the power line and a communication line. This makes it possible to improve the reliability while decreasing the number of the lines.
In regarding to independent claims 1, 8, 15 and 16, Akiyama taken either individually or in combination with other prior art of record fails to teach or render obvious an autonomous driving system, an autonomous driving control method, a data ECU and an autonomous driving ECU wherein an autonomous driving ECU and a plurality of data ECUs are connected with each other through a first network and are connected with each other through a second network having a communication bandwidth that is narrower than a communication bandwidth of the first network, wherein each of the plurality of data ECUs is programmed to: construct first autonomous driving data to be transmitted to the autonomous driving ECU, and transmit the first autonomous driving data to the autonomous driving ECU via the first network, wherein the autonomous driving ECU is programmed to: receive the first autonomous driving data from the plurality of data ECUs via the first network, and perform autonomous control of the host vehicle on the basis of the first autonomous driving data received from the plurality of data ECUs, wherein, in a case in which a predetermined event occurs, one or more data ECUs among the plurality of data ECUs are further programmed to construct second autonomous driving data and transmit the second autonomous driving data to the autonomous driving ECU via the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667